DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Renumbering
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 28, 28, 29 have been renumbered 28, 29, 30.

Priority
The effective filing date of claims 1-16 is deemed to be July 15, 2011 and the effective filing date of claims 17-30 is deemed to be January 11, 2011.

Claim Objections
Claims 5 and 21 are objected to because of the following informalities:  The claims do not end in a period (.).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the housing" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 12-17, 20-21, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2008/0208266 to Lesser et al. (hereinafter referred to as “Lesser”) in view of US Patent Application Publication No. 2007/0123952 to Strother et al. (hereinafter referred to as “Strother”) .
Regarding claim 1, Lesser discloses a method of treating or preventing a disorder in a patient (e.g., title and abstract), the method comprising: positioning a contact surface of a device in contact with an outer skin surface of a neck of the patient (e.g., paragraphs [0012]: electrodes are applied on the skin, and [0019]: electrodes can be held in place on the skin of the neck and paragraph [0046]); applying, via the device, when the contact surface is in contact with the outer skin surface of the neck of the patient, an electrical impulse transcutaneously and non-invasively via the contact surface through the outer skin surface of the neck of the patient to a vagus nerve of the patient according to a treatment paradigm (e.g., paragraphs [0031], [0034]: electrodes are attached on the neck skin of a patient to stimulate the vagus nerve to treat a disorder and paragraph [0016]: stimulation of the vagus nerve can be performed as a 
Lesser differs from the claimed method in that the programmed sequence of its method is not expressly disclosed as being based at least in part on an application of the electrical impulse as a single dose every 4 to 5 hours during the day. However, Strother, in a related art: portable assemblies and methods for providing therapeutic neurostimulation, teaches that the use of neurostimulation assemblies and methods parallels a medication regime so that the electrical stimulation is applied every eight hours, for example (e.g., paragraph [0019] of Strother). Accordingly, one of ordinary skill in the art would have recognized the benefits of applying stimulation to treat a disorder every 8 hours during the day. Consequently, one of ordinary skill in the art would have modified the programmed sequence of Lesser to apply an electrical impulse as a single dose every 8 hours as taught by Strother to treat a disorder. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Lesser in view of Strother with a treatment paradigm applying electrical stimulation every 4 to 5 hours during the day , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same 
Referring to claim 17, Lesser discloses a method of treating or preventing a disorder in a patient (e.g., title and abstract), the method comprising: positioning a contact surface of a device in contact with an outer skin surface of a neck of the patient (e.g., paragraphs [0012]: electrodes are applied on the skin, and [0019]: electrodes can be held in place on the skin of the neck and [0046]: Fig. 2, 40, 42); applying, via the device, when the contact surface is in contact with the outer skin surface of the neck of the patient, an electrical impulse transcutaneously and non-invasively via the contact surface through the outer skin surface of the neck of the patient to a vagus nerve of the patient according to a treatment paradigm (e.g., paragraphs [0031], [0034]: electrodes are attached on the neck skin of a patient to stimulate the vagus nerve to treat a disorder and paragraph [0016]: stimulation of the vagus nerve can be performed as a single pulse or as a train of pulses either manually or automatically according to a programmed sequence that includes periodic or intermittent electric pulses to the vagus nerve).
Lesser differs from the claimed method in that the programmed sequence of its method is not expressly disclosed as being based at least in part on an application of the electrical impulse as a single dose 2 to 5 times during the day. However, Strother, in a related art: portable assemblies and methods for providing therapeutic neurostimulation, teaches that the use of neurostimulation assemblies and methods parallels a medication regime so that the electrical stimulation is applied every eight hours or 3 times during the day (e.g., paragraph [0019] of Strother). Accordingly, one of 

With respect to claims 4 and 20, Lesser in view of Strother teaches the method of claims 1 and 17, wherein the electrical impulse is not applied to the vagus nerve via the device between each single dose during the day (e.g., paragraph [0016] of Lesser: electrical pulses are applied periodically, which implies that electrical pulses are not applied to the vagus nerve between doses).
As to claims 5 and 21, Lesser in view of Strother teaches the method of claims 1 and 17 wherein the device comprises a housing and an energy source, wherein the energy source is located within the housing, wherein the contact surface is coupled to the energy source, and wherein the housing comprises an outer surface that includes the contact surface, wherein the energy source generates the electrical impulse (e.g., Fig. 5, housing/carrier 16; disposable power source 32; contact surface 19 and paragraphs [0066], [0068] and [0082] of Strother). One of ordinary skill in the art would have recognized the benefits of a portable stimulation device that applies electrical stimulation to the vagus nerve on the neck of a patient in view of the teachings of Strother. Accordingly, one of ordinary skill in the art would have further modified the method of Lesser in view of Strother so that its electrode is part of a device comprising 
As to claim 12-13 and 27-28, Lesser in view of Strother teaches the method of claims 1 and 17, including a burst of electrical impulse that contains 1 pulse to a train of pulses (e.g., paragraph [0016] of Lesser), and that electrical impulses comprises bursts of pulses with a frequency about 1 burst per second to 100 burst per second (e.g., [0068] of Strother: pulse durations have a frequency of about 10Hz or 10 cycles per second to about 150 Hz or 150 cycles per second). It would have been further obvious to one of ordinary skill in the art to modify the electric impulse of Lesser in view of Strother to comprise a burst of one pulse or a train of pulses having a frequency of 1 burst per second- 10 cycles per second taught by Strother would have 10 pulses per burst- up to 150 cycles per second as taught by Strother.  
With respect to claims 14 and 29, Lesser in view of Strother teaches the method of claims 12 and 28, wherein the pulses are full sinusoidal waves (e.g., paragraph [0016] of Lesser: external current source can be conventional AC power supply, which inherently has full sinusoidal waves).  
As to claims 15 and 30, Lesser in view of Strother teaches the method of claims 12 and 28, wherein each of the pulses is from about 100 microseconds to about 1000 microseconds in duration (e.g., paragraph [0068] of Strother: pulse durations from about 5 microseconds to about 500 microseconds is within part of the claimed range). In view of the teachings of Strother, one of ordinary skill in the art would have recognized the 
With respect to claim 16, Lesser in view of Strother teach the method of claim 1, wherein the contact surface is movable along the skin surface of the neck of the patient (e.g., Lesser discloses that electrodes 40, 42 are placed on the skin surface of the patient and thus are capable being moved along the skin surface of the neck of the patient).
Claims 2-3, 6-9, 18-19, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lesser in view of Strother as applied to claim 1 above, and further in view of US Patent Application Publication No. 2006/0173510 to Besio et al. (hereinafter referred to as “Besio”).
With respect to claims 2-3 and 18-19, Lesser in view of Strother teaches the method of claims 1 and 17, but does not expressly teach that the single dose of the treatment paradigm is from about 60 (90) seconds to about 3 minutes (150 seconds). However, Besio, in a related art: methods for the detection, prevention and/or treatment of neurological disorders, teaches a non-invasive method to detect, treat and prevent neurological disorders including neck pain (e.g., paragraphs [0063] and [0138]) by applying electrical stimulation to the vagal nerve (e.g., paragraph [0008], [0012] and [0162]-[0165]) where the duration of stimulation is about 15 seconds to about 30 minutes as a single dose at least once a day (e.g., paragraphs [0037], [0093] and [0148]). One of ordinary skill in the art before the effective filing date of the claimed  Lesser in view of Strother so that the treatment paradigm is based on at least in part on an application of the electrical impulse as a single dose for a time period from about 15 seconds to about 5 minutes according to the schedule as taught by Besio and because the combination would have yielded predictable results.
Lesser in view of Strother and Besio teach a range of electrical stimulation that includes from about 60 or 90 seconds to about three minutes or 150 seconds, respectively, but is greater than the claimed range. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Lesser in view of Strother and Besio with a single dose ranges from about 30 seconds to about 5 minutes or 90 seconds to about 150 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05). 

With respect to claim 9, Lesser in view of Strother teaches the method of claim 1, but does not expressly teach that the applying comprises transmitting the electrical impulse from an electrode through a conducting medium positioned within the housing, wherein the housing comprises the electrode. However, Besio, in a related art, teaches .
Claims 10-11 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lesser in view of Strother as applied to claims 1 and 17 above, and further in view of WO 2007/058780 to Errico et al. (hereinafter referred to as WO ‘780).
Lesser in view of Strother teaches the method of claims 10 and 17, but does not expressly disclose the frequency of the electrical impulse as being 1 KHz (2.5 KHz) to about 20 KHz (10 KHz). However, in the electrical stimulation art, WO ‘780 teaches that an electric field is applied to the lungs of a patient using percutaneous field emitters, such as coupling electrodes where the drive frequency of the electric impulse has a frequency from 10 Hz to 100 KHz (e.g., page 50, line 20- page 52, line 2 of WO’780). At the very least one of ordinary skill in the art, upon reading WO’780, would have also recognized the desirability of a drive signal having the frequency in the range of 10Hz to 100 KHz in view of the teachings of WO’780. Since WO’780 generally teaches applying an electrical impulse to the skin of a patient to treat a disorder (e.g., abstract of WO’780), it would have been reasonably expected to be applicable to the vagus nerve in the neck of a patient. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the frequency of WO’780 in the method of Lesser in view of Strother, since a person with ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the KSR International Co. v. Teleflex Inc.).
	 With respect to the range of about 1 KHz (2.5KHz) to about 20 KHz (10KHz), it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Lesser in view of Strother so that its electrical impulse has the recited frequency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,441,780. Although the claims at claim 17 of the instant application omits elements from the claim 1 of the ‘780 patent, and claim 1 of the instant application words the treatment paradigm “as a single dose every 4 to 5 hours a day”. Since there are 24 hours in a day and the ‘780 patent claims 2 to 5 times during the day, it would have been obvious to one of ordinary skill in the art to space the doses apart equally in a day as such is a common method of taking medicine. If 5 doses were administered over a 24 hour period, the doses would be every 4.8 hours, which is within the claimed range.

Claims 1-9, 12-13, 15, 17, 27-28, and 30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 17 of U.S. Patent No. 10,279,163 in view of Strother. The ‘163 patent claims the positioning and applying steps of claims 1 and 17, but does not expressly claim that the single dose is applied every 4 to 5 hours or 2 to 5 times during the day. However, Strother, in a related art, teaches that the single dose is administered every 8 hours or 3 times during the day. One of ordinary skill in the art would have recognized that the administering of a single dose could be every 8 hours or 3 times a time in view of the teachings of Strother. Accordingly, one of ordinary skill in the art would have modified the ‘163 patent to administer the single dose as taught by Strother. It would have been further obvious to modify the hours of treatment, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior .   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Canadian patent document no. 2337129 to Zhang et al. is directed to methods and apparatus for electrically assisted topical delivery of agents to combat aging of the skin where the hand-held electrical impulse generator is movable along the skin of a patient during treatment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 9:00 AM to 2:30 PM and 6:30PM to 9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792